Citation Nr: 1445315	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  10-27 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation above 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1966 to January 1970, during which time he served in the Republic of Vietnam.  His military decorations include the Combat Action Ribbon and the Naval Achievement Medal with "V" Device to denote individual heroism and valor in combat.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Cleveland, Ohio, Regional Office of the Department of Veterans Affairs (VA), which denied the Veteran's claim for an increased evaluation in excess of 50 percent for PTSD.  The agency of original jurisdiction (AOJ) over the current appeal is the Winston-Salem, North Carolina, VA Regional Office (RO).  

In February 2014, the Board remanded the case to the AOJ to schedule the Veteran for a hearing before a traveling Veterans Law Judge (VLJ) sitting at the RO, pursuant to the Veteran's request.  The requested hearing was scheduled to be held in July 2014, and the Veteran was duly provided with advanced notice of the hearing date.  On the date of the hearing, the VLJ assigned to the hearing noted that the Veteran failed to appear.  The claims file indicates that he did not show good cause as to why he was unable to appear, nor did he inform VA in advance that he would be unable to attend the hearing and request to reschedule it.  His hearing request is thusly deemed to have been withdrawn and no further opportunity for a Board hearing will be provided.  38 C.F.R. § 20.702(d) (2013).

The case was returned to the Board for appellate adjudication in September 2014.

In addition to PTSD, the Board notes that the Veteran is presently service-connected for ischemic heart disease, diagnostically rated as coronary artery disease, status-post coronary artery bypass grafting (CABG) and implantation of an automated cardioverter-defibrillator (AICD), which is schedularly rated 100 percent disabling as of July 2008.  Additionally, he is service-connected for malaria residuals and surgical scars of his chest and left lower extremity relating to his surgery for CABG and AICD implantation, each rated noncompensably disabling.   


FINDING OF FACT

The Veteran's PTSD is moderately impairing and manifested by recurrent memory flashbacks, intrusive thoughts, hypervigilance and exaggerated startle response, disturbed sleep with nightmares, depression, anxiety, anhedonia, irritability, anger control impairment, and a general mistrust and wariness of others and a tendency towards social isolation, which produces occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and VA's duty to assist.

With respect to the increased rating claim decided herein, the Board notes at the outset that, in accordance with the VCAA, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).


Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  38 C.F.R. § 3.159(b) has since been revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The current claim stems from the Veteran's application for a rating increase in excess of 50 percent for his service-connected PTSD, which was received by VA on April 14, 2009.  In response, he was furnished with a VCAA notice letter that was dispatched in May 2009.  This letter addressed the issue on appeal and satisfied the above-described mandates, as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the Veteran's claim was denied in a July 2009 VA Regional Office rating decision.  As fully compliant notice preceded the initial adjudication of the Veteran's claim adjudicated herein, no timing of notice defect exists.  
    
VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence with regard to the increased rating claim adjudicated herein.  

As pertinent to the claim on appeal, the Veteran has reported that he received all of his psychiatric treatment from VA sources and all of his relevant treatment records from VA that pertain to the state of his psychiatric disability from April 2008 to March 2012 have been obtained and associated with the evidence, in order to allow the Board to consider the applicability of a staged rating for the appellate period covering the pendency of this claim.  See 38 C.F.R. § 3.400(o)(2) (2013)  (The effective date of an increased rating award is the date of claim to reopen, or the earliest date that it is factually ascertainable that an increase in disability occurred if within one year prior to the date of receipt of the claim to reopen.); Hart v. Mansfield, 21 Vet. App. 505 (2007).  VA has also attempted to obtain the Veteran's Social Security Administration (SSA) records, but was informed by the SSA in correspondence dated in September 2011 that the Veteran's SSA records had been destroyed and that any further effort to locate them would be futile.  The Board has also reviewed the Veteran's claims file as it appears on the VBMS and Virtual VA electronic information databases for any additional pertinent medical records.  These include the reports of VA medical examinations of the psychiatric disability at issue, which were conducted in June 2009 and August 2011.  

The Board has reviewed the aforementioned examination reports and notes that the Veteran's claims file was reviewed by the VA clinicians who performed them, and that these examiners provided adequate discussion of their clinical observations and rationales to support their individual findings and conclusions within the context of the Veteran's pertinent clinical history as contained within his claims file.  The examinations of record are therefore deemed adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

While the Board notes that the Veteran's last psychiatric examination is now over three year old, the mere passage of time since that examination is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's PTSD since the most recent examination and, in any case, the Veteran has not argued the contrary as he has not alleged during the pendency of the claim that his PTSD had worsened since the August 2011 examination.  

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of the claim decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Applicable laws and regulations for increased rating claims for psychiatric disabilities.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2013).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2013).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  

By rating decision dated in August 2007, he was granted service connection and a 50 percent evaluation for PTSD.  The current appeal stems from his application to reopen his claim for a rating increase for PTSD, which was received by VA on April 14, 2009.  His PTSD is currently rated 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013). 

Diagnostic Code 9411 provides that PTSD is evaluated under the general rating formula used to rate psychiatric disabilities other than eating disorders.  38 C.F.R. § 4.130 (2013).  To the extent that his psychiatric treatment records may occasionally present an Axis I psychiatric diagnosis other than PTSD, the United States Court of Appeals for Veterans Claims (Court) in Mittleider v. West, 11 Vet. App. 181 (1998), has essentially held that such additional Axis I diagnoses be attributed to the service-connected psychiatric disability as the primary underlying condition.  61 Fed. Reg. 52,698 (Oct. 8, 1996). 

A 50 percent rating for PTSD is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating for PTSD is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating for PTSD is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2013).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b) (2013).

The Board notes that with regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The United States Court of Appeals for the Federal Circuit emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  It held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  

Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

Factual background and analysis: Entitlement to an increased evaluation above 50 percent for PTSD.

As relevant, VA outpatient psychiatric treatment reports dated 2009 - 2012, which also include statements from the Veteran's treating psychiatric clinicians, show that the Veteran reported having symptoms of chronic PTSD, manifested by recurrent memory flashbacks, intrusive thoughts, hypervigilance and exaggerated startle response, disturbed sleep with nightmares, depression, anxiety, anhedonia, irritability, anger control impairment, and a general mistrust and wariness of others and a tendency towards social isolation.  The Veteran reportedly lived alone and largely isolated from the community, going outside to shop for necessary items during evenings and off-peak hours to minimize his exposure to other people.  However, he indicated that he attempted to attend church services as regularly as possible as he found comfort and strength to cope with his PTSD through his faith.  The counseling reports indicate that he found a sense of comradeship and community with fellow veterans who were members of his PTSD support group.  The Veteran indicated that he was largely estranged from his ex-spouses and the adult children from those unions and engaged in only short-term personal relationships with women to satisfy his need for companionship and intimacy.  This stated isolation, however, is contradicted by an August 2011 psychiatric counseling report showing that he had informed his therapy support group that he was engaged to be married to his significant other in June of the following year.  

The clinical records reflect that the Veteran was on a prescribed regimen of psychotropic medications to control his PTSD and regularly attended group therapy and counseling.  Although a December 2009 clinician's statement indicates that inpatient psychiatric treatment was being considered, the record does not reflect that the Veteran was ever actually admitted for psychiatric hospitalization at any time during the pendency of the claim.  His treatment records reflect no history of drug or alcohol abuse or addiction.  His Global Assessment of Functioning (GAF) scores for the period pertinent to this claim ranged from as low as 45 to as high as 60, with a score of 50 assessed for the majority of the period.  According to the DSM-IV, a GAF score of 41 - 50 indicates serious psychiatric symptoms or any serious impairment in social or occupational functioning.  

Mental status examinations of the Veteran, which were conducted in January 2009, June 2009, and August 2011, uniformly reflect the above-described psychiatric manifestations of PTSD, but also that he was oriented on all spheres with no evidence of thought disorder, hallucinations or psychosis, ideas of reference, or poor hygiene.  Although the Veteran admitted that he missed the heightened intensity and sense of being alive when he was in a combat environment, he was largely without suicidal or homicidal ideation and on the few occasions when suicidal ideation was indicated, he stated that the ideation was without a plan or an intent to act on it.  The Veteran was not deemed by his examiners and treating clinicians to be a threat to his own safety or the safety of others.  The severity of his Axis I diagnosis of PTSD was characterized as being mild-to-moderate on outpatient treatment in January 2010, and of being moderate on examination in August 2011.

The Veteran reported that he held a college baccalaureate degree in animal science and that he also had, or had substantially completed his studies for a masters degree in business administration.  He was vocationally qualified as a professional livestock fitter and he was employed as a banker and loan officer before retiring in 2004 due to severe cardiovascular disease (for which he is presently service-connected and rated 100 percent disabled).  The clinician who conducted the August 2011 examination opined that as the Veteran was employed (albeit with some problems) up until he developed severe cardiovascular problems.  This suggested that his PTSD, while causing some impairment including reduced reliability and productivity, did not cause him to be completely disabled in a sedentary or active occupational capacity.

The Board has considered the aforementioned evidence and concludes that the 50 percent evaluation currently assigned for PTSD adequately compensates the Veteran for the state of his social and occupational impairment due to this psychiatric disability.  The relevant evidence demonstrates that throughout the pendency the claim, the psychiatric symptoms attributable to the Veteran's PTSD are no more than moderately impairing and manifested by recurrent memory flashbacks, intrusive thoughts, hypervigilance and exaggerated startle response, disturbed sleep with nightmares, depression, anxiety, anhedonia, irritability, anger control impairment, and a general mistrust and wariness of others and a tendency towards social isolation, which produces occupational and social impairment with reduced reliability and productivity.  The Veteran was oriented on all spheres and not suffering from hallucinations or psychotic symptoms and he was able to communicate appropriately with the psychiatric clinicians involved in his treatment.  The clinical evidence generally demonstrates no more than moderate social and occupational impairment, as indicated by the corresponding GAF scores that were predominantly in the range of 50 during the period (see 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the American Psychiatric Association's DSM-IV, for rating purposes).

The clinical evidence does not demonstrate that the Veteran is a danger to himself much less to others as he has no recurring suicidal or homicidal ideation and any suicidal thoughts are without plan or intent to carry them out.  Thus, his persistent difficulty sleeping, his depressed and anxious mood, irritability, intrusive thoughts and memory flashbacks, and the social and occupational impairment imposed by his socially avoidant tendencies and his anger control impairment, when taken as whole, collectively support the assignment of a 50 percent evaluation as these symptoms more closely approximate the criteria for a 50 percent evaluation for social and occupational impairment with reduced reliability and productivity. 

The totality of the clinical evidence, however, indicates that the Veteran remained capable of generally effective or at least satisfactory interpersonal functioning and communication, as indicated by his ability to effectively interact with fellow veterans in his support group and his ability to attend church services despite a discomfort with crowded environments.  There is also evidence suggesting that the Veteran is capable of maintaining a close, intimate relationship greater than he generally endorses.  He has reported that he is/was engaged to be married.  

Although the Veteran no longer works, his unemployed status, by his own statements, is largely due to the adverse physical impact that his 100-percent-rated service-connected cardiovascular disease imposes on his capacity to work in his former vocation as a banker and loan officer.  The August 2011 VA examiner determined that the Veteran was not rendered unemployable by his PTSD alone, and did not indicate in his opinion that the Veteran's PTSD played a role in his occupational impairment that would be larger than that contemplated by the 50 percent evaluation assigned.  The Board places significant weight in the clinician's assessment that the Veteran's PTSD is only moderate in its severity.  As previously stated, the overall disability picture presented by the relevant psychiatric evidence more closely approximates the criteria contemplated in a 50 percent evaluation for PTSD for psychiatric symptoms producing reduced reliability and productivity.

The clinical evidence does not otherwise demonstrate that the Veteran's PTSD is manifested by symptomatology that more closely approximates the criteria for a 70 percent or higher evaluation under Diagnostic Code 9411.  The criteria listed for a 70 percent evaluation contemplate social and occupational impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

The Board is mindful to avoid rating the Veteran's PTSD by mere rote and concrete application of the aforementioned examples listed in the rating schedule to the facts of the present case, but rather to consider the Veteran's social and occupational impairment in view of the entirety of the relevant evidence.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In the Board's assessment, within the context of the entire record, his moderate impairment, anger control problems, impaired concentration as a result of memory flashbacks and intrusive thoughts of combat, and disturbances of motivation and mood are deemed to have been adequately contemplated in the criteria for a 50 percent evaluation on the basis that his psychiatric symptoms would produce only reduced reliability and productivity in an occupational setting.  Indeed, entitlement to a 70 percent rating "requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation." Vazques-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  Such is not demonstrated.  

Although the Veteran reports that he lives by himself, is mistrustful of others, and is estranged from members of his immediate family, he is not totally socially isolated as he attends church despite his discomfort with crowds and is able to establish meaningful personal relationships with select persons, including fellow veterans in his PTSD support group and his own significant other.  Notwithstanding his medical retirement due to severe cardiovascular disease, he remains objectively capable of a level of social and occupational functioning that more closely approximates the criteria for a 50 percent evaluation, in keeping with the impairment picture presented by the clinical evidence of record.  The Board thusly concludes that the Veteran's psychiatric manifestations of PTSD during the pendency of the claim are of insufficient severity to produce the level of social and occupational impairment contemplated by a 70 percent evaluation.  

The Board further finds that there is no evidence of an exceptional or unusual disability picture associated with the Veteran's service-connected PTSD, with such related factors as marked interference with employment or frequent periods of psychiatric hospitalization, as to render impractical the application of the regular schedular standards.  

A rating in excess of the assigned schedular evaluation for the Veteran's service-connected PTSD may be granted when it is demonstrated that the particular disability presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2013).  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2013) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  See Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  See Shipwash v. Brown, 8 Vet. App. 218, 277 (1995).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board finds that there is no evidence that the Veteran's service-connected PTSD has presented such an unusual or exceptional disability picture at any time during the pendency of this claim, so as to require consideration of an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b) (2013).  Specifically, the evidence of record does not indicate the Veteran is frequently hospitalized for his service-connected psychiatric disability.  The record indicates that the primary cause of the Veteran's total occupational impairment during the entire pendency of the claim is his service-connected cardiovascular disease.  Although the evidence indicates that the Veteran's PTSD imposed difficulties in his ability to govern his mood, which produces impairment of his ability to effective function with his co-workers, the clinical and documentary evidence does not indicate marked interference with his ability to work in his vocation as a banker and loan officer.  

The criteria of the applicable rating schedule are therefore deemed to adequately contemplate the Veteran's present level of impairment due to PTSD for the period at issue, as individually considered.  As such, the Board cannot concede that the Veteran's service-connected psychiatric disability, standing by itself, causes marked interference with his employment capacity.  Higher ratings are available for the Veteran's PTSD, but for the reasons described in the above decision, higher ratings were denied in this case.  The clinical evidence and medical opinions fail to show that the disability picture created by this psychiatric disability, in isolation, is of an exceptional or unusual nature.  Having reviewed the record with these mandates in mind, the Board finds that the 50 percent schedular rating presently assigned to the PTSD adequately reflects the state of its impairment, and that there is no evidentiary basis for referral of the case for extraschedular consideration with regard to this matter.

In view of the foregoing discussion, the Veteran's claim for an evaluation in excess of 50 percent for PTSD must be denied on both a scheduler and extraschedular basis.  Because the evidence in this case is not approximately balanced with respect to the merits of the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Court has held that entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all appeals for a higher rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Although he is unemployed and is in receipt of a 100 percent schedular rating for his cardiovascular disorder, the Board notes that the Veteran may still receive a TDIU on account of his other service connected disabilities.  Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242, 250 (2011).  However, in the present case, as discussed above, the Veteran's inability to work, to include his decision to take a medical retirement, was due to his heart disability.  There is no evidence that the Veteran's remaining disabilities (PTSD, residuals of malaria, or surgical scars) individually or in concert result in him being unemployable.  He has not necessarily argued such.  Thus, no further discussion of the implicit TDIU issue is necessary.


ORDER

An increased evaluation above 50 percent for PTSD is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


